DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July, 2021 has been entered.
 
                                 Response to Amendment
After Final amendment filed on 15 July, 2021 has been entered.
           Claims 19, 21, 22, 24-27, 30, 32-34, 36 and 37 has been amended. 
Claims 1-18 and 23 have been cancelled.
           No claim has been newly added. 
           Therefore, claims 19-22 and 24-37 are now pending in this application.

                                           Terminal Disclaimer
The terminal disclaimer filed on 01/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date U.S. Patent Application 12/334,414 & U.S. Patent 9,588,806 has been reviewed and is accepted. The terminal disclaimer has been recorded.

                                         Response to Arguments
Applicant’s submission filed on 15 July, 2021 with respect to claims 19-22 and 24-37 have been fully considered and are persuasive. The claims are allowable in light of the 07/15/2021 amendments and arguments.
The rejections under 35 U.S.C. § 103 have been withdrawn due to Applicant's amendments filed on 07/15/2021.


                                               Allowable Subject Matter
Claims 19-22 and 24-37 (re-numbered 1-18) have been allowed over the prior art of record
                                       
                                      Reasons for Allowance
The following is an Examiner’s statement of reason for allowance:

Prior art reference Gruen Daniel M. et al.  (US 2005/0160145 A1) discloses the electronic messages are presented to users and one of the users is allowed to perform action on the messages. A record of action is stored and associated with electronic message. The record of action is notified to other of the users.

Prior art reference Roger J. Bamford et al.  (US 2004/0148289 A1) discloses the method involves causing a coordinator to store information on a storage device e.g. optical disk, of a shared-nothing node, where the information indicates status of distributed transaction. The storage device is accessible to a participant who resides on another shared-nothing node. The participant is caused to determine the status of the transaction by reading the information from the storage device.
Prior art reference Kartik Paramasivam et al.  (US 2009/0328054 A1) discloses the method involves using a set of server assignment functions to identify servers in a server farm that is available for processing received initial messages for messages in a processing request. Identification is made whether a change in availability of the servers is in the server farm. The server in the server farm that is available for processing the received next messages for next messages in a next processing request is automatically identified using another set of server assignment functions.

After further consideration of the prior art of records, it appears that the prior art of records fail to explicitly disclose “wherein the indication is received in response to the instance being transported from the second computing device to the joint database; transporting, by the first computing device and based on receiving the indication, the instance from the joint database to the first computing device, wherein transporting the instance from the joint database to the first computing device comprises reading the logic and the set of state variables from the joint database into a main memory at the first computing device, wherein an owner node of the instance is changed from the second computing device to the first computing device in response to the instance being transported from the joint database to the first computing device” as recited in independent claim 19. The preceding limitations, when combined with the rest of the claim limitations recited in claims 30 and 34, result in a combination of elements that is both novel and unobvious over the prior art of record. 

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”


                                                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        1/13/2022

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162